NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                      JAN 4 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



    MARY ANN DUREAU,                               No.   16-55715

                       Plaintiff-Appellant,        D.C. No. 15-cv-01494-BRO-SP

     v.                                            MEMORANDUM*

    MARK HOWARD ALLENBAUGH,

                       Defendant-Appellee.

                     Appeal from the United States District Court
                         for the Central District of California
                   Beverly Reid O’Connell, District Judge, Presiding

                        Argued and Submitted December 8, 2017
                                 Pasadena, California

Before: KELLY,** CALLAHAN, and BEA, Circuit Judges

          Mary Dureau appeals the district court’s denial of her motion for a default

judgment on a professional negligence claim against her former attorney Mark

Howard Allenbaugh. We review the denial of a motion for a default judgment for



*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
      The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
                                          2
abuse of discretion and may affirm on any ground finding support in the record. Eitel

v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

      To state a claim for attorney negligence in California, a plaintiff must plead

the existence of proximate causation: i.e., that but-for the attorney’s negligence, the

plaintiff would have prevailed in a given action. Viner v. Sweet, 30 Cal. 4th 1232,

1241 (2003). In her complaint, Dureau’s allegations of proximate causation were

wholly conclusory. Dureau therefore failed to state a claim on which relief could be

granted, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), necessitating the denial of her

motion for a default judgment. DirecTV, Inc. v. Huynh, 503 F.3d 847, 854 (9th Cir.

2007); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir.

1997). The district court also did not abuse its discretion when it determined that

Dureau’s substantive claims lack merit. Eitel v. McCool, 782 F.2d at 1471–72.

      Dureau failed on appeal to develop her argument seeking a jury trial and has

therefore waived it. Indep. Towers of Washington v. Washington, 350 F.3d 925, 929

(9th Cir. 2003).

      AFFIRMED.